Citation Nr: 0328073	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  00-01 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased original evaluation for 
intervertebral disc syndrome at L5-S1, currently rated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1962.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a February 1998 rating decision of the 
Boston, Massachusetts, Department of Veterans Affairs (VA) 
Regional Office (RO).

In July 2002, the Board informed the veteran that it would be 
undertaking additional development for the issues of 
entitlement to an increased rating for intervertebral disc 
syndrome, currently rated as 20 percent disabling.  
Specifically, the Board obtained VA treatment records from 
the Ft. Myers, Florida, and the West Roxbury and Jamaica 
Plains VA Medical Centers (VAMCs).  The Board also obtained a 
VA examination report.  However, on May 1, 2003, the United 
States Court of Appeals for the Federal Circuit invalidated 
the regulation that authorizes the Board to undertake 
development and decide a claim based on that evidence, absent 
a waiver of RO consideration by the veteran. (38 C.F.R. 
§ 19.2(a)(2)).  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F3d 1339 (Fed. Cir. 2003) (hereinafter 
DAV).  There has been no waiver in this case, therefore, the 
case must be remanded to the RO for adjudication based on the 
newly developed evidence.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
DAV.  The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  

As indicated above, the Board has obtained additional 
evidence that is pertinent to this appeal.  This evidence has 
been obtained after the RO issued the most recent Statement 
of the Case.  Also, the RO has not reviewed this new evidence 
in the first instance and the veteran has not waived the 
right to have this new evidence considered originally by the 
RO.  The Board's authority to issue a decision in the first 
instance based on evidence developed by the Board has been 
invalidated.  The Board has obtained additional medical 
evidence that is pertinent to the veteran's claims, which the 
RO has not yet reviewed.  Therefore, due process 
considerations mandate that this case be remanded to have the 
RO review the evidence in the first instance and issue an 
SSOC if the benefit sought on appeal remains denied.  

A remand in this case is required so that the RO can 
readjudicate the veteran's claims based on the newly acquired 
evidence.  Accordingly, the Board finds that the case must be 
remanded to the RO for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.	The RO should readjudicate this claim, 
including reviewing the evidence 
obtained from the VAMCs in Ft. Myers, 
Florida, West Roxbury and Jamaica 
Plains, Massachusetts, and the report of 
the VA examination from February 2003.  
The RO should also review the VA 
treatment notes dated from November 2002 
to February 2003 that have been 
submitted by the veteran.  The RO should 
consider the case under the provisions 
of Diagnostic Code 5293, including as 
they have been recently amended.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293, 
Note 1 (2003); 68 Fed. Reg. 51,454, 
51,456-7 (Aug. 27, 2003) (to be codified 
at 38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, Diagnostic Code 
5243).  If any benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided an SSOC.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
laws and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




